UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit



                                No. 99-10659


                           GEORGE S. ROBERTSON

                                                       Plaintiff-Appellant

                                   VERSUS



                        UNITED STATES OF AMERICA

                                                       Defendant-Appellee




              Appeal from the United States District Court
                   For the Northern District of Texas
                           ( 4:98-CV-981-BE )
                                July 12, 2001
Before GARWOOD, PARKER, and DENNIS, Circuit Judges.

Per Curiam:*

     Plaintiff-appellant George Robertson filed an interlocuotry

appeal   of    the   district   court’s   March   3,   1999,   “gag   order”

restraining him from communicating with the media about his case

against the United States.       We construe the district court’s order

as having expired upon the final disposition of Robertson’s suit,


     *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                      1
and therefore as having no continuing effect on the parties.

Accordingly, we do not reach the merits of this issue, which is

moot.

     Robertson also appealed the district court’s denial of his

motion for default judgment against the United States.          However,

this court’s jurisdiction is generally limited to appeals of final

decisions of district courts.      28 U.S.C. § 1291 (2000).      And, as

this claim is not “separable from, and collateral to, rights

asserted in the action, too important to be denied review and too

independent   of   the   cause   itself   to   require   that   appellate

consideration be deferred until the whole case is adjudicated,”

Adult Film Ass’n of America, Inc. v. Thetford, 776 F.2d 113, 115

(5th Cir. 1985), it is not susceptible to interlocutory review under

the collateral order doctrine. Id. We therefore lack jurisdiction

to consider Robertson’s appeal of the district court’s denial of

his motion for default judgment.

     Accordingly, the “gag order” appeal is dismissed as moot, and

the motion for default judgment appeal is dismissed for lack of

appellate jurisdiction.

     Appeals DISMISSED.




                                    2